UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-08614 Brandes Investment Trust (Exact name of registrant as specified in charter) 11988 El Camino Real, Suite 600 San Diego, CA 92130 (Address of principal executive offices) (Zip code) Michael Glazer, Esq. c/o Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, CA 90071 (Name and address of agent for service) 800-331-2979 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2014 Date of reporting period:December 31, 2013 Item 1. Schedule of Investments. Brandes International Equity Fund Schedule of Investments December 31, 2013 (Unaudited) Shares Value COMMON STOCKS - 90.51% Brazil - 2.93% Banco do Brasil SA $ Banco Santander Brasil SA - ADR Centrais Electricas Brasileiras SA - ADR Tim Participacoes SA - ADR France - 16.57% Carrefour SA Compagnie De Saint - Gobain GDF Suez Orange SA Renault SA Sanofi Suez Environnement S.A. Total SA Germany - 2.88% Daimler AG Deutsche Telekom AG Ireland - 2.64% CRH Plc Italy - 7.85% ENI SpA Intesa Sanpaolo SpA Intesa Sanpaolo SpA Savings Shares Italcementi SpA Savings Shares Telecom Italia SpA Telecom Italia SpA Savings Shares Japan - 22.02% Astellas Pharma, Inc. Canon, Inc. Dai Nippon Printing Co. Ltd. Daiichi Sankyo Co. Ltd. FUJIFILM Holdings Corp. Honda Motor Co. Ltd. Mitsubishi UFJ Financial Group,Inc. MS&AD Insurance Group Holdings Nippon Telegraph & Telephone Corp. Nissan Motor Co. Ltd. NKSJ Holdings, Inc. Sumitomo Mitsui Trust Holdings, Inc. Taisho Pharmaceutical Co. Ltd. Takeda Pharmaceutical Co. Ltd. Tokio Marine Holdings,Inc. Toyota Motor Corp. Mexico - 2.57% America Movil SAB de CV - ADR Cemex SAB de CV - ADR (a) Netherlands - 5.40% Aegon NV Royal Ahold NV Unilever NV Portugal - 0.74% Portugal Telecom SGPS SA Russia - 1.44% Lukoil Co. - ADR (a) Singapore - 1.02% Flextronics International Ltd. (a) South Korea - 2.80% Hyundai Mobis Co. Ltd. POSCO Spain - 1.05% Telefonica SA Sweden - 1.42% LM Ericsson Telefon AB Class B Switzerland - 3.50% Swiss Re AG TE Connectivity Ltd. UBS AG United Kingdom - 15.68% AstraZeneca Plc Barclays Plc BP Plc GlaxoSmithKline Plc HSBC Holdings Plc J. Sainsbury Plc Marks & Spencer Group Plc Vodafone Group Plc WM. Morrison Supermarkets Plc TOTAL COMMON STOCKS (Cost $391,718,010) $ PREFERRED STOCKS - 2.13% Brazil - 2.13% Petroleo Brasileiro SA $ Telefonica Brasil SA TOTAL PREFERRED STOCKS (Cost $14,895,550) $ Principal Amount Value REPURCHASE AGREEMENTS - 5.19% State Street Bank and Trust Repurchase Agreement, (Dated 12/31/13), due 01/02/14, 0.00% [Collateralized by $26,935,000 Freddie Mac Bond, 2.08%, 10/17/22, (Market Value $24,682,737)] (proceeds $24,195,660). $ $ TOTAL REPURCHASE AGREEMENTS (Cost $24,195,660) $ Total Investments (Cost $430,809,220) - 97.83% $ Other Assets in Excess of Liabilites - 2.17% TOTAL NET ASSETS -100.00% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non-income producing security. Brandes International Equity Fund Schedule of Investments by Industry December 31, 2013 (Unaudited) COMMON STOCKS Auto Components % Automobiles % Building Products % Capital Markets % Commercial Banks % Commercial Services & Supplies % Communications Equipment % Construction Materials % Diversified Telecommunication Services % Electric Utilities % Electronic Equipment, Instruments & Components % Food & Staples Retailing % Food Products % Insurance % Metals & Mining % Multiline Retail % Multi-Utilities % Office Electronics % Oil, Gas & Consumable Fuels % Pharmaceuticals % Wireless Telecommunication Services % TOTAL COMMON STOCKS % PREFERRED STOCKS Diversified Telecommunication Services % Oil, Gas & Consumable Fuels % TOTAL PREFERRED STOCKS % REPURCHASE AGREEMENTS % TOTAL INVESTMENTS % Other Assets in Excess of Liabilities % TOTAL NET ASSETS % The industry classifications represented in the Schedule of Investments are in accordance with Global Industry Classification Standards (GICS ), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC. The accompanying notes are an integral part of these Schedule of Investments. Brandes Global Equity Fund Schedule of Investments December 31, 2013 (Unaudited) Shares Value COMMON STOCKS - 94.54% Auto Components - 2.02% Hyundai Mobis Co. Ltd. $ Automobiles - 4.37% Honda Motor Co. Ltd. Nissan Motor Co. Ltd. Toyota Motor Corp. Beverages - 1.84% Pepsico, Inc. Building Products - 1.09% Masco Corp. Capital Markets - 3.10% Bank Of New York Mellon Corp. State Street Corp. Commercial Banks - 6.11% Banco Santander Brasil SA - ADR Intesa Sanpaolo SpA Intesa Sanpaolo SpA Savings Shares Mitsubishi UFJ Financial Group,Inc. PNC Financial Services Group, Inc. Wells Fargo & Co. Communications Equipment - 1.45% LM Ericsson Telefon AB Class B Computers & Peripherals - 2.53% Western Digital Corp. Construction Materials - 2.13% CRH Plc Diversified Financial Services - 3.81% Bank of America Corp. Citigroup, Inc. Diversified Telecommunication Services - 6.80% Deutsche Telekom AG Nippon Telegraph & Telephone Corp. Orange SA Telecom Italia SpA Savings Shares Telefonica SA Electric Utilities - 0.97% Exelon Corp. Electronic Equipment, Instruments & Components - 3.34% Corning, Inc. TE Connectivity Ltd. Food & Staples Retailing - 5.13% Carrefour SA J. Sainsbury Plc Royal Ahold NV WM. Morrison Supermarkets Plc Food Products - 1.45% Unilever NV Hotels, Restaurants & Leisure - 1.37% Genting Malaysia Berhad Insurance - 5.96% Aegon NV MS&AD Insurance Group Holdings NKSJ Holdings, Inc. Swiss Re AG Tokio Marine Holdings,Inc. Media - 1.56% British Sky Broadcasting Group Plc Multiline Retail - 1.23% Marks & Spencer Group Plc Multi-Utilities - 2.66% GDF Suez Office Electronics - 1.15% Canon, Inc. Oil, Gas & Consumable Fuels - 9.95% BP Plc Chesapeake Energy Corp. ENI SpA Lukoil Co. - ADR Total SA Pharmaceuticals - 13.40% Astellas Pharma, Inc. AstraZeneca Plc Daiichi Sankyo Co. Ltd. Eli Lilly & Co. GlaxoSmithKline Plc Merck & Co., Inc. Pfizer, Inc. Sanofi Takeda Pharmaceutical Co. Ltd. Semiconductors & Semiconductor Equipment - 2.99% Intel Corp. Samsung Electronics Co. Ltd. Software - 2.70% Microsoft Corp. Tobacco - 2.02% Imperial Tobacco Group Plc Wireless Telecommunication Services - 3.41% America Movil SAB de CV - ADR China Mobile Ltd. Tim Participacoes SA - ADR TOTAL COMMON STOCKS (Cost $33,189,793) $ PREFERRED STOCKS - 1.44% Oil, Gas & Consumable Fuels - 1.44% Petroleo Brasileiro SA $ TOTAL PREFERRED STOCKS (Cost $610,713) $ Principal Amount Value REPURCHASE AGREEMENTS - 3.28% State Street Bank and Trust Repurchase Agreement, (Dated 12/31/13), due 01/02/2014, 0.00% [Collateralized by $1,615,000 Fannie Mae Bond, 2.08%, 11/02/22, (Market Value $1,473,640)] (proceeds $1,441,588). $ $ TOTAL REPURCHASE AGREEMENTS (Cost $1,441,588) $ Total Investments (Cost $35,242,094) - 99.26% $ Other Assets in Excess of Liabilites - 0.74% TOTAL NET ASSETS -100.00% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt Brandes Global Equity Fund Schedule of Investments Country December 31, 2013 (Unaudited) COMMON STOCKS Brazil % China % France % Germany % Ireland % Italy % Japan % Malaysia % Mexico % Netherlands % Russia % South Korea % Spain % Sweden % Switzerland % United Kingdom % United States % TOTAL COMMON STOCKS % PREFERRED STOCKS Brazil % TOTAL PREFERRED STOCKS % REPURCHASE AGREEMENTS % TOTAL INVESTMENTS % Other Assets in Excess of Liabilities % TOTAL NET ASSETS % The industry classifications represented in the Schedule of Investments are in accordance with Global Industry Classification Standards (GICS ), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC. The accompanying notes are an integral part of these Schedule of Investments. Brandes Emerging Markets Fund Schedule of Investments December 31, 2013 (Unaudited) Shares Value COMMON STOCKS - 81.57% Austria - 2.73% Erste Group Bank AG $ Brazil - 10.71% Banco Bradesco SA Banco do Brasil SA Banco Santander Brasil SA - ADR Centrais Electricas Brasileiras SA - ADR Cia Paranaense de Energia Embraer SA - ADR Marfrig Alimentos SA (a) Tim Participacoes SA - ADR Viver Incorporadora e Construtora SA (a) China - 10.61% Asiainfo-Linkage, Inc. (a) Bosideng International Holdings Ltd. Chaoda Modern Agriculture Holdings Ltd. (a)(c) China Mobile Ltd China Yuchai International Ltd. Sinotrans Ltd. Weiqiao Textile Co. Xinhua Winshare Publishing and Media Co. Ltd. Yingde Gases Cyprus - 0.31% TCS Group Holding - GDR (a) Czech Republic - 1.73% Telefonica Czech Republic AS Egypt - 0.87% Eastern Tobacco Co. Greece - 0.19% Titan Cement Co. SA (a) Hong Kong - 2.89% Dickson Concepts International Ltd. First Pacific Co. Ltd. Hungary - 1.01% Magyar Telekom Telecommunications Plc India - 7.04% Indian Oil Corp. Ltd. Reliance Infrastructure Ltd. Tata Chemicals United Phosphorus Ltd. Indonesia - 0.97% PT XL Axiata Tbk Israel - 0.09% Syneron Medical Ltd. (a) Luxembourg - 2.10% Adecoagro SA (a) Ternium SA - ADR (a) Malaysia - 0.82% Genting Malaysia Berhad Mexico - 4.41% America Movil SAB de CV - ADR Cemex SAB de CV - ADR (a) Desarrolladora Homex S.A.B. de C.V. (a) Urbi Desarrollos Urbanos SA de CV (a)(c) Pakistan - 0.97% Nishat Mills Ltd. Panama - 1.53% Banco Latinoamericano de Comercio Exterior SA Russia - 7.30% Federal Hydrogenerating Co. JSC - ADR (a) Gazprom OAO - ADR (a) Lukoil Co. - ADR (a) Sberbank of Russia - ADR (a) Singapore - 2.44% Flextronics International Ltd. (a) Haw Par Corp. Ltd. South Korea - 16.89% Hana Financial Group, Inc. Hyundai Mobis Co. Ltd. KB Financial Group, Inc. KB Financial Group, Inc. - ADR Kia Motors Corp. Lotte Chilsung Beverage Co. Ltd. Lotte Confectionery Co. Ltd. POSCO - ADR POSCO Samsung Electronics Co. Ltd. Shinhan Financial Group Co. Ltd. Shinhan Financial Group Co. Ltd. - ADR Taiwan - 1.16% Compal Electronics, Inc. Turkey - 4.80% Aygaz AS Selcuk Ecza Deposu Ticaret ve Sanayi A.S. Turkiye Garanti Bankasi AS Turkiye Vakiflar Bankasi Tao TOTAL COMMON STOCKS (Cost $477,054,167) $ PARTICIPATORY NOTES - 2.54% Saudi Arabia - 2.54% Etihad Etisalat Co. (a)(b)(c) $ Saudi Basic Industries Corp. (a)(b)(c) TOTAL PARTICIPATORY NOTES (Cost $11,080,010) $ PREFERRED STOCKS - 8.73% Argentina - 0.06% Nortel Inversora SA - ADR (a) $ Brazil - 5.74% Cia Paranaense de Energia, Class B - ADR Petroleo Brasileiro SA - ADR Telefonica Brasil SA- ADR Russia - 1.01% Surgutneftegas OJSC - ADR (a) South Korea - 1.92% Hyundai Motor Co. TOTAL PREFERRED STOCKS (Cost $51,342,402) $ REAL ESTATE INVESTMENT TRUSTS - 1.99% Mexico - 1.99% Fibra Uno Administracion SA de CV $ Macquarie Mexico Real Estate Management SA de CV TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $9,366,325) $ Principal Amount Value CONVERTIBLE BONDS - 0.24% Brazil - 0.24% Viver Incorporadora e Construtora SA 2.000%, 08/06/2016 (c)(d) $ $ TOTAL CONVERTIBLE BONDS (Cost $1,488,955) $ REPURCHASE AGREEMENTS - 4.76% State Street Bank and Trust Repurchase Agreement, (Dated 12/31/13), due 01/02/14, 0.00% [Collateralized by $30,395,000 Freddie Mac Bond, 2.08%, 10/17/22, (Market Value $27,853,417)] (proceeds $27,306,284). $ $ TOTAL REPURCHASE AGREEMENTS (Cost $27,306,284) $ Shares Value SHORT TERM INVESTMENTS - 0.00% Money Market Funds - 0.00% Northern Institutional Treasury Portfolio, 0.01% 2 $
